

116 HR 5162 IH: Green Vehicle Adoption Nationwide Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5162IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Beyer (for himself, Mr. Panetta, Ms. Sánchez, Ms. Moore, Mr. Blumenauer, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a credit for zero-emission heavy
			 vehicles.
	
 1.Short titleThis Act may be cited as the Green Vehicle Adoption Nationwide Act of 2019 or as the Green VAN Act of 2019. 2.Credit for zero-emission heavy vehicles (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Zero-emission heavy vehicle credit
 (a)Allowance of creditFor purposes of section 38, in the case of a manufacturer of a zero-emission heavy vehicle, the zero-emission heavy vehicle credit determined under this section for a taxable year is an amount equal to 10 percent of the sum of the sale price of each zero-emission heavy vehicle sold by such taxpayer during such taxable year.
 (b)LimitationThe sale price of a zero-emission heavy vehicle may not be taken into account under subsection (a) to the extent such price exceeds $1,000,000.
 (c)Zero-Emission heavy vehicleFor purposes of this section— (1)In generalThe term zero-emission heavy vehicle means a motor vehicle which—
 (A)has a gross vehicle weight rating of not less than 14,000 pounds, (B)is not powered or charged by an internal combustion engine, and
 (C)is propelled solely by an electric motor which draws electricity from a battery or fuel cell. (2)Motor vehicle; manufacturerThe term motor vehicle and manufacturer have the meaning given such terms in paragraphs (2) and (3) of section 30D(d), respectively.
							(d)Special rules
 (1)Sale priceFor purposes of this section, the sale price of a zero-emission heavy vehicle shall be reduced by any rebate or other incentive given before, on, or after the date of the sale.
 (2)Domestic useNo credit shall be allowed under subsection (a) with respect to a zero-emission heavy vehicle to a manufacturer who knows or has reason to know that such vehicle will not be used primarily in the United States or a possession of the United States.
 (3)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section.
 (e)TerminationThis section shall not apply to sales after December 31, 2024.. (b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:
				
 (33)the zero-emission heavy vehicle credit determined under section 45T.. (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					Sec. 45T. Zero-emission heavy vehicle credit..
 (d)Effective dateThe amendments made by this section shall apply to sales after the date of the enactment of this Act.
			